IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT



                           No. 96-60296
                         Summary Calendar



MOSES CHARLES EVERETT,

                                        Plaintiff-Appellant,


versus

EDDIE LUCAS, COMMISSIONER,
MISSISSIPPI DEPARTMENT OF
CORRECTIONS; EDWARD HARGETT,
SUPERINTENDENT, MISSISSIPPI
STATE PENITENTIARY; CHRISTOPHER EPPS,

                                        Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
            for the Northern District of Mississippi
                     USDC No. 4:94CV214-B-B
                       - - - - - - - - - -


****************************************************************

MOSES CHARLES EVERETT,

                                        Petitioner-Appellant,


versus

NORMAN L. GILLESPIE, Clerk for
the Northern District of
Mississippi, Oxford Division,
                                        Respondent-Appellee.


                       - - - - - - - - - -
          Appeal from the United States District Court
            for the Northern District of Mississippi
                           No. 96-60296
                               - 2 -

                       USDC No. 3:95CV46-B-B
                        - - - - - - - - - -

                        September 30, 1996
Before HIGGINBOTHAM, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Moses Charles Everett appeals from the dismissal as

frivolous of his civil rights complaint, in which he alleged that

the defendants violated his equal protection rights by denying

him the opportunity to participate in an emergency work detail

because he was serving a sentence for a sex offense.   We have

reviewed the record and Everett’s brief and AFFIRM the district

court’s dismissal for essentially the same reasons adopted by the

district court.   Everett v. Lucas, No. 4:94CV214-B-B (N.D. Miss.

Apr. 1, 1996).

     AFFIRMED.




     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.